DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7th, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-8, filed December 7th, 2021, with respect to the rejection(s) of claim(s) 1-6 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujimoto et al. (JP 2013074706; already of record from IDS; hereinafter Fujimoto).
Claim Interpretation
In regards to claim 4, the phrase “a prescribed process” is interpreted under its broadest reasonable interpretation as being any prescribed process, including any process described within the claims or any other process that an electrically powered vehicle would reasonably perform during its operation.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (US 2014/0324261; already of record) in view of Fujimoto et al. (JP 2013074706; already of record from IDS; hereinafter Fujimoto).
In regards to claim 1, Amano discloses of an electrically powered vehicle (Abstract) comprising: 
a power storage device (Para 0038, Fig 1 Part 110); 
a motor generator configured to generate travel torque using power stored in the power storage device and generate power for charging the power storage device (Fig 1 Part 130, Para 0040 and 0044); 
a system main relay (SMR) configured to control power from the power storage device (Fig 1 Part 15 Para 0038, 0042, 0052); and 
a controller configured to control the charging of the power storage device such that a state of charge (SOC) of the power storage device does not exceed a prescribed upper control limit (Para 0065, 0078-0079, 0084-0085, Fig 1 Part 300, Fig 2 bottom chart Part S1), 
wherein the controller is configured to (Fig 1 Part 300) 
when the electrically powered vehicle moves in a downhill direction with the motor generator generating travel torque in an uphill direction on an uphill road, allow charging in which the SOC exceeds the upper control limit (Para 0083-0084, 0104-0105, Fig 2 bottom chart Part S2), and 
when a request to stop a system of the electrically powered vehicle is made … with the SOC exceeding the upper control limit, perform a discharge process of discharging the power storage device (Para 0068, 0084-0085, Fig 2 bottom two plots; where at t14, which is the time that the increased maximum SOC amount is stopped, the discharge process occurs to lower the SOC from the amount at S2 to the amount at S1).


	Fujimoto, in the same field of endeavor, teaches of when a request to stop a system of the electrically powered vehicle is made by a user by switching the SMR to an off position with the SOC exceeding the upper control limit, perform a discharge process of discharging the power storage device (Para 0040, 0041, and 0002)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the request to stop a system of the electrically powered vehicle with the SOC exceeding the upper control limit, as taught by Amano, to include when a request to stop a system of the electrically powered vehicle is made by a user by switching the SMR to an off position with the SOC exceeding the upper control limit, perform a discharge process of discharging the power storage device, as taught by Fujimoto, in order to avoid the battery capacity to deteriorate due to the battery being at a high charge amount (Fujimoto Para 0002).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view Fujimoto, as applied to claim 1 above, further in view of Kim et al. (US 2013/0085631; already of record from IDS; hereinafter Kim).
In regards to claim 2, Amano in view of Fujimoto teaches of the electrically powered vehicle according to claim 1, wherein the controller is configured to, when the electrically powered vehicle moves [on a hill and the motor generator is generating power], remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device (Amano Para 0065-0067, 0083-0085, Fig 2).
However, Amano in view of Fujimoto does not specifically teach that when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque 
Kim, in the same field of endeavor, teaches of when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, remove a restriction on the charging of the power storage device by allowable charging power indicating a maximum value of power receivable by the power storage device (Para 0034-0035, 0043-0044, 0013; where the restriction of the power storage device can be removed temporarily such as that taught in Amano, allowing the system to drive in a desired direction when rolling down a hill and when the SOC of the battery is full). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the removal of a restriction of a maximum power storage device SOC, as taught by Amano in view of Fujimoto, to include occurring when the electrically powered vehicle moves in the downhill direction with the motor generator generating the travel torque in the uphill direction on the uphill road, as taught by Kim, in order to allow the driver to perform the operations that are inputted into the vehicle and improve drivability (Amano Para 0065-0067).  
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Fujimoto as applied to claim 1 above, and further in view of Tsushima.
In regards to claim 3, Amano in view of Fujimoto teaches of the electrically powered vehicle according to claim 1, further comprising a system relay provided between the power storage device and an electric device that receives power from the power storage device (Amano Para 0038, Fig 1 Parts 115, 110, 130), wherein 
the power storage device (Amano Part 110) includes …
However, Amano in view of Fujimoto does not teach that the power storage device includes 

an equalization circuit configured to individually discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells, and 
the discharge process includes a process of operating the equalization circuit after the system relay is turned off in response to the request to stop the system.
Tsushima, in the same field of endeavor, teaches of a power storage device (Fig 1 Part 11) that includes 
a plurality of cells (Para 0002, 0038), and 
an equalization circuit configured to individually discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells (Fig 4 Part 43, Fig 5, Para 0062-0063, 0067-0068), and 
the discharge process includes a process of operating the equalization circuit after the system relay is turned off in response to the request to stop the system (Para 0041, 0055, 0062-0063, 0067-0068; where the discharge process can occur after the system relay is in an off state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power storage device, as taught by Amano in view of Fujimoto, to include an equilibrium circuit to discharge each of the plurality of cells for equalizing storage power amounts of the plurality of cells after the system relay is turned off in response to the request to stop the system, as taught by Tsushima, in order to allow for the reduction in variations of electric power storage and to eliminate an overcharged state of the battery (Tsushima Para 0013).  
In regards to claim 4, Amano in view of Fujimoto further in view of Tsushima teaches of the electrically powered vehicle according to claim 3, wherein 
the controller is configured to, when the request to stop the system is made, turn off the system relay after performing a prescribed process (Tsushima Para 0055, 0041), and 

The motivation of combining Amano, Fujimoto, and Tsushima is the same as that recited in claim 3.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 5 and 6, it was noted in Non-Final Rejection of May 17th, 2021 that the claims were indicated as allowable subject matter. No additional references have been founded by the examiner during an updated search, thus claims 5 and 6 remain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663